Citation Nr: 0300259	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  95-11 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased evaluation for bilateral flat 
feet with Morton's neuroma, currently rated 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 
1974 to October 1977.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from November 1993 rating decision of 
the Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO) in Louisville, Kentucky, 
in pertinent part denying an increased evaluation from the 
30 percent assigned for bilateral flat feet with Morton's 
neuroma. 

In December 1996 the veteran testified before a hearing 
officer at the RO.  A transcript of that hearing is 
contained in the claims folder. 

The Board in its September 1998 decision referred to the 
RO the construed claim for a total disability rating based 
on individual unemployability due to service-connected 
disabilities.   The RO has yet to address that claim, and 
the Board again refers that claim.  As that claim has not 
been properly developed, it is still not before the Board 
for adjudication.  


FINDINGS OF FACT

1.  The veteran's bilateral flat feet with Morton's 
neuroma is manifested by pain accentuated on use, 
indication of swelling, and characteristic callosities.  
The associated foot pain symptoms are inclusive of those 
caused by Morton's neuroma. 

2.  The veteran's bilateral flat feet with Morton's 
neuroma is not manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked 
inward displacement, or severe spasm of the Achilles 
tendon including on manipulation.  


CONCLUSION OF LAW

The requirements for a rating in excess of 30 percent for 
bilateral flat feet with Morton's neuroma have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp 
2001); 66 Fed.Reg. 45602 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the 
Veterans Claims Assistance of Act of 2000 became 
effective.  The Act provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5100 et seq. (West Supp. 2002) (VCAA).  VA 
regulations codifying the Act are located, in pertinent 
part, at 38 C.F.R. § 3.102, 3.159, 3.326(a).

The Act and the implementing regulations essentially 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The Act and regulations also 
require VA to notify the claimant of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant 
which of the evidence is to be provided by the claimant 
and which VA will attempt to obtain on behalf of the 
claimant.

The veteran was sent a letter in February 2001 and a 
supplemental statement of the case in October 2002 
notifying her of the VCAA, the responsibility of VA, her 
responsibilities in developing her claim, and what 
information and evidence was required to support her 
claim.  She was also previously sent a statement of the 
case and several supplemental statements of the case in 
the course of her appeal, informing her of additional 
evidence that had been presented and its impact on her 
claim.  

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award higher 
evaluations for bilateral flat feet with Morton's neuroma.  
The veteran further was provided adequate notice that VA 
would help her secure evidence in support of her claim if 
she identified that evidence. The veteran has reported 
treatment for her feet at the St. Louis VA Medical Center 
(VAMC) and well as by private medical practitioners 
Overton, Welch, Lauber, Dripchak, Knight and McKinley.  
Available records were requested from these sources, and 
the veteran was informed of the sources from which medical 
records could or could not be obtained.  She was informed 
that it remained her responsibility to obtain in support 
of her claim such private medical records that VA could 
not obtain.  She was provided notice of, and she did 
report for, VA examinations to help determine the current 
nature and extent of her disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why 
the RO concluded that this evidence was insufficient to 
award an increased evaluation, as well as notice that the 
appellant could still submit supporting evidence.  Thus, 
the veteran has been provided notice of what VA was doing 
to develop the claims, notice of what she could do to help 
her claims, and notice of how her claims were still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the 
part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured 
by the appellant is harmless.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  In all cases, the Board attempts to 
determine the extent to which the veteran's disability 
adversely affects her ability to function under the 
ordinary conditions of daily life, and the assigned rating 
is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

The veteran contends that she has severe tenderness of the 
plantar surfaces of the feet as well as significant 
spasms, swelling on use, and no improvement with 
orthopedic shoes or appliances, warranting a 50 percent 
evaluation for her bilateral flat feet.

Upon clinical and laboratory evaluation of the veteran, a 
VA podiatrist in March 1982 found, in pertinent part, 
flexible flatfoot deformity bilaterally, associated with a 
forefoot varus component; a neuroma of the third 
interspace of the left foot; mild, asymptomatic hallux 
valgus bilaterally; and nocturnal leg and feet cramps, 
associated with flat foot deformity.  The examiner 
commented that the veteran presented with many symptoms 
commonly associated with flat feet, including leg and arch 
pain, heel pain, bunion deformity, and neuroma formation.  
The examiner noted that these symptoms were associated 
with the veteran's activity.  The examiner found no 
arthritic changes in the joints of the veteran's feet, 
including based on X-ray review.  

In April 1992 the veteran underwent bone scans of the 
whole body and the feet, which revealed no evidence of 
significant arthritis, neoplasm, or fracture involving the 
feet.  

In May 1992 the veteran received VA treatment with nerve 
blocks for chronic leg pain secondary to myofascial 
syndrome.  On pre-operative examination purple toes and 
limited motion of the toes and ankles were noted, as were 
trigger points over the gastrocnemius and soleus muscle.  
Trigger point blocks were done bilaterally over the 
gastrocnemius and the left soleus muscle.  Additional 
trigger point nerve block injections were performed in 
June 1992, as part of continued pain management.  

In August 1992 the veteran received additional bilateral 
sympathetic nerve blocks for thigh, calf, and foot pain.  
It was noted that the veteran had tolerated the previous 
sympathetic nerve blocks well.  

At a July 1993 VA peripheral nerves examination, the 
veteran's history and complaints of burning feet and legs 
were noted.  The examiner noted that the veteran had 
neurodiagnostic tests of the lower extremities to test for 
radiculopathy and peripheral neuropathy or tarsal tunnel 
syndrome.  These tests were negative, as was a lumbar CT 
to rule out compression.  The examiner assessed burning 
feet syndrome.  These findings were consistent with a May 
1993 VA neurological examination, which assessed symptoms 
consistent with burning feet syndrome and restless leg 
syndrome.  

At an August 1993 VA examination, the examiner noted the 
veteran's clinical history.  The veteran complained of 
diffuse pain in both feet, including pain going up the 
lateral aspect of the legs from the feet and into the 
spine.  On examination, the veteran walked with a somewhat 
flat stance, but with no slap foot or foot drop.  There 
was no evidence of flat foot appearance when standing, 
with well-maintained space between the floor and her 
medial arch.  She walked gingerly, as if the plantar 
surface was painful.  Both feet were mildly bluish in 
dependent position upon standing for several minutes, but 
the discoloration resolved with elevation.  Pulses were 
normal in both feet.  In the left foot, there was mild to 
moderate pain on medial and lateral compression of the 
forefoot, as well as pain on dorsal and plantar pressure 
between the third and fourth metatarsal heads; there was 
minimal pain on plantar heel pressure.  In the right foot 
there was no pain on medial or lateral compression of the 
foot and no pain on compression between the metatarsal 
heads, but there was diffuse tenderness to palpation over 
the right heel.  The examiner noted thickening of the 
plantar surface of both heels on X-ray, though without 
calcaneal spurs.  The examiner diagnosed Morton's neuroma 
of the left foot, and thickened heel pads consistent with 
plantar fasciitis, and diffuse foot pain possibly 
consistent with compression of the Baxter nerve.  

In August 1994 the veteran underwent VA surgery for 
excision of Morton's neuroma of the left third web 
interspace, due to the veteran's inability to tolerate 
ongoing symptoms with conservative therapy.  
 
At a December 1996 hearing before a hearing officer at the 
RO, the veteran testified that she had numbness and muscle 
spasms in her feet.  She explained that the spasms 
primarily came at night when she tried to sleep.  She also 
testified to burning sensations in the feet, and Morton's 
neuroma in both feet which was recurrent in the left 
following surgical excision of the left neuroma.  She 
added that her feet were always cold, and that she had 
poor circulation in her feet.  She noted that she received 
treatment for her circulation at the Louisville VA Medical 
Center (VAMC).  She added that she had difficulties 
beginning above her ankles and extending downward, 
involving her Achilles tendon, and the other tendons and 
nerves of the feet.  She testified that she had had the 
same type of pain in her feet for the past 22 years, 
though the pain had grown worse.  She testified that she 
could not walk normally in a straight line, but rather had 
to weave due to her feet.  She testified that she also 
could not stand more than 20 or 30 minutes without her 
feet becoming numb, so that she has to shift her weight.  
She added that her feet also would go numb and go into 
spasms when she sat down.  She testified to having 
received three nerve blocks in 1991 or 1992 to ease her 
pain, with only short-term relief.  

VA records in recent years contain numerous records of 
treatments for numerous and varied perceived ailments, 
with fairly consistent complaints of exceeding or extreme 
symptoms of her various disorders.  This includes 
complaints referable to her feet, in variations of those 
she described at her December 1996 hearing.  

At a February 1999 VA neurological examination the 
veteran's history of ongoing pain symptoms associated with 
her feet were noted.  She complained of left lower 
extremity pain, and weakness in both lower extremities.  
She reported that pain in her left leg and foot increased 
with standing, so that she was unable to stand for longer 
than 20 minutes.  She reported aching pain in both feet, 
left worse than right.  She also complained of numbness in 
her left toes three through five, and pain in the dorsum 
of the left foot.  She demonstrated difficulty with tandem 
gait, favoring the left.  The examiner assessed weakness 
and pain in the lower extremities with hyperreflexia of 
the left plantar extensor.  Foot X-rays showed bilateral 
heel spurs, with bones of the feet otherwise intact.  
Tests including an EMG study and spine MRI's showed no 
evidence of peripheral nerve pathology.  The examiner 
diagnosed bilateral heel spurs and flat feet.  

Upon VA examination of the feet in February 1999, the 
veteran complained of pain in both feet, but mostly in the 
left foot radiating to the left knee.  She reported that 
weight bearing impaired her walking and exacerbated her 
left foot pain.  The examiner noted that the veteran was 
overly obese, but nonetheless had a normal gait.  X-rays 
which showed a small left plantar heel spur also showed 
normal arches.  Tests demonstrated bilateral flexible flat 
feet, greater on the left.  The examiner assessed that the 
bilateral flat feet were mild, with excellent reaction in 
arches when not weight-bearing, as well as when weight 
bearing with forced dorsiflexion of toes.  The examiner 
concluded, based on the lack of malalignment, that the 
bilateral flat feet condition should be only mildly 
debilitating, with ability to perform most occupations.  
The examiner noted that the veteran would benefit from 
ability to get off her feet during flare ups, and that 
orthotics should help her condition.  The veteran reported 
that she had been prescribed orthotics, but they had not 
yet been delivered.  

In August 1999 the veteran underwent repeat VA excision of 
a Morton's neuroma from the left third web interspace.

Upon VA examination of the feet in February 2001, the 
veteran complained of persistent pain on the dorsal aspect 
of the feet bilaterally, greater on the left, as well as 
foot spasms and a knot which developed on the top of the 
foot and caused pain and spasm.  She also complained of 
pain localized to the instep of the foot.  Her history of 
treatment, including by a VA pain clinic with nerve 
blocks, was noted.  The veteran had undergone a gastric 
bypass surgery since VA examination of her feet in 
February 1999, with considerable reduction in her obesity.  
The examiner noted that the orthopedics department had 
prescribed orthotics for her in the past, but the veteran 
reported that they were not helpful, adding that she had 
been told to wear any shoe that offered foot support, so 
that she usually wore tennis shoes.  She reported having 
no problems with bunions, hammertoes, heel spurs, 
calluses, or gout.  She complained that prolonged standing 
including on hard surfaces exacerbated the bilateral foot 
pain.  She also complained of intermittent numbness that 
radiated from the anterior foot up to the anterior and 
lateral tibia, and to the hip and lower back.  On 
examination, there was no deformity of the feet, mildly 
flattened arch on the left and flattened arch on the 
right, and full active range of motion of the toes and 
ankles bilaterally.  Dorsal and plantar foot strength was 
5/5 bilaterally.  Ankle reflexes were 1+ bilaterally.  
Foot pulses were 1+ bilaterally.  Skin of the feet was 
warm and dry, without ulcerations or calluses.  Toenails 
were normal.  The examiner assessed bilateral flat feet, 
right greater than left; history of heel spurs; and 
history of left Morton's neuroma, status post excision.  

The claims folder contains several VA records of treatment 
in 2001 for complaints of pain and numbness in the feet 
and legs bilaterally.  A VA treatment report in September 
2001 observed that the veteran had started having foot 
drop on the left.  

An October 2001 VA treatment report diagnosed peroneal 
tendonitis, from complaints of left ankle pain and 
findings of the left heel in slight valgus position, flat 
feet, weak eversion, and tenderness along the peroneal 
sheath.  A full left arch support was prescribed.

At a November 2001 VA clinical visit the veteran sought 
pain medication stronger than her current medication, 
which did not help.  She complained that she had pain and 
numbness in both lower legs which was waking her up two to 
three times per night.  It was noted that she had a foot 
brace for her left foot and she desired one for her right 
foot.  

VA nerve conduction studies in December 2001 showed no 
peripheral neuropathy.  

In April 2002 the veteran again received VA care for 
complaints of pain consistent with Morton's neuroma, at 
the site of the prior left foot neuroma excision. She was 
not wearing her left foot brace reportedly due to 
discomfort.  On examination, she had tenderness along the 
peroneal tendon sheath with minimal pain on eversion.  The 
examiner diagnosed bilateral peroneal tendinitis.  

Upon VA treatment evaluation in July 2002, the veteran was 
not using the bilateral foot braces that had been 
prescribed, and she was not taking her nonsteroidal anti-
inflammatory medication.  The peroneal tendons were tender 
bilaterally to palpation and resisted eversion. 

In October 2002 the veteran presented herself to VA 
podiatry clinic to obtain a medical opinion reflective of 
increased severity of her bilateral flat feet, reporting 
to the examiner her objective of increasing her disability 
rating to 50 percent.  She brought with her to the 
examination a written list of symptoms or problems which 
she alleged she had and were to be attributed to her flat 
feet.  These included cramps in the arches, tops of the 
feet, and toes; spasms of the side of the ankles, the 
Achilles tendons and the side of the legs; left foot 
turning in; left forward drop; cold sensation above the 
ankles and throughout the feet; Achilles tendonitis; pain 
in the legs, the hip area, the buttocks and the low back; 
hair not growing on the legs; calluses on the feet; and 
redness and sore places on the feet.  She reported that 
her pain ceased when she stood, but began again with 
continued standing.  She reported that her feet felt great 
after a pedicure, heat treatment, and reflexology.  On 
examination, the veteran's feet were essentially normal 
bilaterally, with mild pronation, adequate vascular 
status, no gross orthopedic abnormalities, normal gait 
that was not antalgic, no inward displacement of the feet 
and no spasms of the Achilles tendon on manipulation.  
There were diffuse plantar callosities.  Objective 
neurological examination was essentially normal.  The 
examiner assessed mild flat feet, plantar callosities, and 
peripheral neuropathy.  

In a statement received in November 2002, the veteran 
contended that she had spasms in various parts of her feet 
both day and night, disrupting her sleep and preventing 
her from being on her feet more than 20 to 30 minutes at a 
time.  She emphasized that she had spasms without 
manipulation, and that manipulation stopped the spasms 
rather than starting them.

The veteran has been assigned a single rating for her 
bilateral flat feet and her Morton's neuroma.  The Board 
finds this consolidation appropriate in the case since the 
Morton's neuroma has not presented compensable disability 
which is distinguishable from that of the bilateral flat 
feet for which her feet are currently rated.  Bilateral 
flat feet is rated under Diagnostic Code 5276.  Under that 
Code, a 10 percent rating is warranted for moderate 
disorder either unilaterally or bilaterally, with weight-
bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet.  A 30 percent evaluation is warranted for 
severe bilateral flat feet, with objective evidence of 
marked deformity (such as pronation and abduction), pain 
on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral 
flat feet, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, 
severe spasm of the tendo achillis on manipulation, and no 
improvement with orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002).

While there has been some variety in the nature and extent 
of the veteran's complaints referable to her feet over the 
years since she submitted the presently appealed claim for 
an increased rating in February 1993, she has fairly 
consistently complained of pain and numbness of the feet, 
with some radiation of numbness up the legs.  This pain 
and radiating numbness has been medically attributed to 
the veteran's flat feet or associated plantar fasciitis.  
The Board will not distinguish the plantar fasciitis, but 
considers it part and parcel to the flat foot disability 
process.  Over this same interval since February 1993, 
examiners have not found severe objective signs or severe 
objectively verified symptoms, and have generally 
diagnosed mild or mild to moderate flat feet.  Findings on 
these examination or upon VA treatments have not included 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement of the feet, or severe spasms of the 
Achilles tendon either with or without manipulation. 
Absent objective findings of these signs and symptoms of  
pronounced flat feet, a higher rating than 30 percent is 
not warranted under Diagnostic Code 5276.  The veteran's 
complaints that she has such pronounced symptoms, without 
supporting medical evidence, cannot support assignment of 
a higher disability rating.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The medical evidentiary 
findings more nearly approximate those criteria for a 30 
percent evaluation, with severe symptoms including pain on 
prolonged standing or walking, bluish discoloration with 
prolonged standing indicative of swelling on use, and 
callosities as noted most recently upon VA examination in 
October 2002.  

The preponderance of the evidence is against the claim, 
and, therefore, the benefit of the doubt doctrine does not 
apply and the claim for an increased rating above the 30 
percent assigned for bilateral flat feet with Morton's 
neuroma must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).
 


ORDER

Entitlement to an increased rating above the 30 percent 
currently assigned for bilateral flat feet with Morton's 
neuroma is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

